                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

TERRELL SHOCKLEY-BYRD,                    :
          Plaintiff,                      :
                                          :
      v.                                  :                   No. 18-cv-4845
                                          :
SGT. ZAMBRANA;                            :
CAPTAIN SERGI; and                        :
WARDEN EDWARD D. MCFADDEN,                :
            Defendants.                   :
___________________________________________

                                             OPINION

                  Defendants’ Motion to Dismiss, ECF No. 12—Granted in Part

Joseph F. Leeson, Jr.                                                                May 22, 2019
United States District Judge

    I.      INTRODUCTION

         In this civil rights action under 28 U.S.C. § 1983, Plaintiff Terrell Shockley-Byrd alleges

that prison staff subjected him to excessive force during a cell search while he was a pretrial

detainee in Chester County Prison. Defendants filed a motion to dismiss for failure to state a claim

to which Plaintiff did not respond. The Court considers Defendants’ motion as uncontested and,

after reviewing the merits, finds that Plaintiff has stated a Fourteenth Amendment excessive force

claim against Defendant Sergeant Zambrana but has not stated a claim against Defendants Captain

Sergi and Warden D. Edward McFadden. 1 Accordingly, Defendants’ motion is granted in part and

denied in part.




1
       Defendants’ Motion relates the Defendants’ full names: Sergeant Dennis Zambrana and
Captain Peter Sergi.
                                               1
                                            052219
    II.      FACTUAL BACKGROUND 2

          Plaintiff alleges that the events giving rise to his claims occurred when he was a pretrial

detainee in Chester County Prison. Compl. 7-8, ECF No. 2. During a cell search on September 2,

2018, Defendant Sergeant Zambrana handcuffed Plaintiff and placed him outside his cell. While

searching the cell, Sergeant Zambrana ripped down a cross hanging from Plaintiff’s bunk by a

string. When Plaintiff asked why, Sergeant Zambrana told Plaintiff that he could not hang anything

from the bunk. Plaintiff alleges that they began to argue “as we have prior issues between each

other.” Compl. 10.

          Sergeant Zambrana started to push Plaintiff backward into his cell and began to shut the

door while Plaintiff was still in the doorway. When Plaintiff placed his handcuffed hands to stop the

cell door from hitting him, Sergeant Zambrana shoved him into the cell, grabbed the middle chain

of the handcuffs and started to choke Plaintiff and push him onto the bottom bunk. Plaintiff fell onto

the bed as Sergeant Zambrana continued to choke him. Plaintiff alleges that the incident left him

with handcuff marks and bruises, a hand mark around his neck which went away, and swelling in

his left pinky; he states that he received no treatment at Chester County but had an x-ray at

Montgomery County Correctional Facility and takes “long term naproxen.” Compl. 9.

          Plaintiff filed a grievance based on the incident, which was denied. Plaintiff alleges that

Defendant Captain Sergi is the Grievance Captain at Chester County Prison who denied his

grievance and is “clearly covering up a physical assault and use of excessive force by staff.” Compl.

10. Plaintiff alleges that Defendant Warden McFadden assisted in the alleged cover-up by denying

Plaintiff’s appeal of the initial denial of his grievance. Plaintiff states that no reports were filed

concerning the incident and no interviews were conducted with other inmates. Compl. 11.



2
       The following facts are drawn from the assertions in Plaintiff’s Complaint, which are
accepted as true.
                                                2
                                             052219
           Plaintiff filed his pro se complaint on November 8, 2018, alleging excessive force in

violation of the Fourteenth Amendment under 28 U.S.C. § 1983 and “mental/emotional distress,

tort.” ECF No. 2. Defendants moved to dismiss for failure to state a claim on December 28, 2018.

ECF No. 12. Plaintiff did not respond, so on April 10, 2018, the Court directed him to file any

response to Defendants’ motion within fourteen days of receiving the Court’s order and advised him

that failing to respond could result in the motion being treated as uncontested. ECF No. 14. Plaintiff

did not respond.

    III.      LEGAL STANDARD

           In rendering a decision on a motion to dismiss under Rule 12(b)(6), this Court must “accept

all factual allegations as true [and] construe the complaint in the light most favorable to the

plaintiff.” Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche

Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)) (internal quotation marks omitted). Only if

“the ‘[f]actual allegations . . . raise a right to relief above the speculative level’” has the plaintiff

stated a plausible claim. Id. at 234 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 540, 555 (2007)).

However, “the tenet that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that

“[d]etermining whether a complaint states a plausible claim for relief . . . [is] a context-specific task

that requires the reviewing court to draw on its judicial experience and common sense”). The

defendant bears the burden of demonstrating that a plaintiff has failed to state a claim upon which

relief can be granted. Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005) (citing Kehr

Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)).


    IV.       ANALYSIS

           Plaintiff did not respond to Defendants’ motion to dismiss, even after the Court ordered him

to do so. Local Rule 7.1 provides that, in the absence of timely response, a motion may be granted
                                                   3
                                                052219
as uncontested. See E.D. Pa. L.R. 7.1. However, the Third Circuit Court of Appeals discourages

dismissing a pro se civil rights action based only on a plaintiff’s failure to respond to a motion to

dismiss without considering the merits. See Stackhouse v. Mazurkiewicz, 951 F.2d 29, 30 (3d Cir.

1991); Blackshear v. Verizon, DE, LLC, No. CIV.A. 11-1036, 2011 WL 5116912, at *1 (E.D. Pa.

Oct. 27, 2011) (addressing merits of unopposed motion to dismiss). Therefore, the Court considers

Defendants’ motion uncontested and proceeds to the merits.

    A. Sergeant Zambrana

       Plaintiff alleges that Sergeant Zambrana used excessive force against him. Because Plaintiff

was a pretrial detainee at the time, his excessive force claim is governed by the Due Process Clause

of the Fourteenth Amendment, which “protects a pretrial detainee from the use of excessive force

that amounts to punishment.” Kingsley v. Hendrickson, ––– U.S. ––––, 135 S. Ct. 2466, 2473

(2015) (quoting Graham v. Connor, 490 U.S. 386, 395 n.10 (1989)). 3 To demonstrate a due process

violation, a detainee must prove “that the force purposely or knowingly used against him was

objectively unreasonable,” meaning “that the actions [were] not ‘rationally related to a legitimate

nonpunitive governmental purpose.’” Id. (quoting Bell v. Wolfish, 441 U.S. 520, 561 (1979)). In

evaluating whether an officer used “objectively unreasonable” force, courts consider: (1) the

relationship between the need for the use of force and the amount of force used; (2) the extent of the

plaintiff’s injury; (3) any effort made by the officer to temper or to limit the amount of force; (4) the

severity of the security problem at issue; (5) the threat reasonably perceived by the officer; and (6)




3
        Three constitutional amendments, the Fourth, Eighth, and Fourteenth, protect citizens
against excessive force by government officials—which amendment applies to a given case depends
upon the context in which the allegedly excessive force was used. See Neil v. Allegheny Cty., No.
CIV.A. 12-0348, 2012 WL 3779182, at *3 (W.D. Pa. Aug. 31, 2012). The Fourth Amendment
protects against excessive force during an investigatory stop, arrest, or other “seizure,” the
Fourteenth Amendment protects pretrial detainees, and the Eighth Amendment protects inmates
from the excessive use of force by prison guards during post-conviction incarceration. Id.
                                                  4
                                               052219
whether the plaintiff was actively resisting. Robinson v. Danberg, 673 F. App’x 205, 209 (3d Cir.

2016) (quoting Kingsley).

       Defendants argue that Plaintiff has not stated a claim against Sergeant Zambrana because

Plaintiff admits that he argued with Sergeant Zambrana and prevented him from placing him back

in the cell and that he did not sustain serious injuries. In other words, Sergeant Zambrana used

appropriate force to respond to a resisting prisoner and caused him only de minimis injury.

       Although under Kingsley these considerations ultimately may weigh in favor of finding that

Sergeant Zambrana used objectively reasonable force, they do not justify dismissing Plaintiff’s

claim at this stage. Plaintiff alleges that Sergeant Zambrana choked him while his hands were

handcuffed and continued to choke him after Plaintiff fell on the bunk. Reading Plaintiff’s pro se

complaint liberally and drawing all inferences in his favor, these allegations support Plaintiff’s

claim that Sergeant Zambrana used excessive force and raise the claim above the level of

speculation. Because the question of objective reasonableness requires “careful attention to the facts

and circumstances of each particular case,” Graham, 490 U.S. at 396, Defendants’ arguments

concerning the reasonableness of the force used are more appropriately resolved with a full factual

record. Accordingly, Defendants’ motion is denied with respect to Plaintiff’s claims against

Sergeant Zambrana.

   B. Captain Sergi and Warden McFadden

       Plaintiff bases his claims against the other two Defendants only on Captain Sergi’s denial of

his grievance and Warden McFadden’s denial of Plaintiff’s appeal. Defendants argue that Plaintiff

has not alleged any personal involvement by Captain Sergi or Warden McFadden in the alleged

excessive force and that denying his grievance is not a basis for Section 1983 liability. Individual

liability can be imposed under Section 1983 only if the state actor played an “affirmative part” in

the alleged misconduct and “cannot be predicated solely on the operation

                                                   5
                                                052219
of respondeat superior.” Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005). In other words, each

individual must have had personal involvement in the alleged wrongdoing. See Phelps v. Flowers,

514 F. App’x 100, 102 (3d Cir. 2013) (dismissing pro se claim against a warden where complaint

did not allege that he personally directed alleged violation).

        Plaintiff alleges no personal involvement by Captain Sergi or Warden McFadden in

Sergeant Zambrana’s alleged excessive use of force. Denying a grievance and subsequent appeal

does not establish a prison supervisor’s personal involvement in unconstitutional conduct for

purposes of liability under Section 1983. See Walker v. Mathis, 665 F. App’x 140, 143–44 (3d Cir.

2016) (dismissing due process claim against prison officials who denied plaintiff’s internal

grievance and appeal from adverse decision). Nor does the denial of a grievance establish an

independent constitutional claim, because “prison inmates do not have a constitutionally protected

right to a grievance process,” Meekins v. DOC’s Graterford, No. CV 18-851, 2018 WL 1740366, at

*2 (E.D. Pa. Apr. 11, 2018) (quoting Jackson v. Gordon, 145 Fed. App’x. 774, 777 (3d Cir. 2005)

(per curiam)), aff’d, 745 F. App’x 443 (3d Cir. 2018). Accordingly, Plaintiff has failed to state a

claim against Captain Sergi or Warden McFadden and the Court grants Defendants’ motion to

dismiss with respect to the claims against those defendants.

   V.      CONCLUSION

        For the reasons discussed above, Defendants’ motion to dismiss is granted in part and denied

in part. Plaintiff’s claims against Defendants Captain Sergei and Warden McFadden are dismissed

without prejudice. A separate order follows.

                                                      BY THE COURT:



                                                      /s/ Joseph F. Leeson, Jr.______________
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge

                                                   6
                                                052219
